Citation Nr: 0413259	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1952 to August 
1953.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision issued to the 
veteran in August 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  That 
rating decision denied a claim of entitlement to service 
connection for PTSD.  The veteran submitted a timely notice 
of disagreement in August 2002.  Following issuance of a 
statement of the case in April 2003, the veteran's timely 
substantive appeal was received later that same month, in 
April 2003.

In his April 2003 substantive appeal, the veteran requested a 
Central Office Board hearing, and then changed the request to 
ask for a videoconference hearing.  The requested 
videoconference Board hearing was conducted in August 2003 by 
the undersigned Acting Veterans Law Judge.  The veteran 
testified from New Orleans, Louisiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

In his August 2002 notice of disagreement, and at his 
videoconference Board hearing, the veteran contended that he 
almost drowned during a NATO (North Atlantic Treaty 
Organization) amphibious landing exercise at Lededos Bay, or 
Ribose, Turkey, in 1953.  The veteran contended that his 
psychiatric admission at the naval hospital at Camp LeJeune, 
North Caroline, the following month, in June 1953, was a 
direct result of this incident.  

Requests for information from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) have not yielded any 
information supporting the veteran's claim.  The veteran and 
his representative argue that further attempts to obtain 
records to support his claim, including ship logs, should be 
requested.  The Board agrees.  The veteran should be afforded 
another opportunity to identify specific ships or facilities 
that might have information regarding the incident, and any 
identified information should be requested.  

Court decisions during the pendency of this claim have 
continued to define the interpretation of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the provisions of that Act.  
See, e.g., Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given these decisions, the claims file should be 
reviewed to determine whether any additional actions or 
notice is required to comply with that act.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Provide any additional 
notification required under the VCAA to 
the veteran as to the evidence required 
to substantiate his claim, or as to which 
portions of the evidence he is 
responsible for and what evidence VA will 
assist him to obtain or develop, and 
specifically notify the veteran that he 
should provide any evidcne he has or 
identify any evidence which is not 
already of record which he believes might 
be relevant to assist him in establishing 
any claim.  

(b) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of DAV, supra, and Quartuccio, 
supra, as well as any other controlling 
guidance provided after the issuance of 
this Board decision.  

2.  Afford the veteran an opportunity to 
provide any specific identification of 
the ship he was assigned to before or 
after a May 1953 amphibious landing 
exercise which was conducted in Turkey.  
The veteran should state whether he was 
seen for medical evaluation at any 
facility or on board any ship.  

3.  Ask the National Personnel Records 
Center (NPRC) to search for additional 
service medical records for the veteran, 
in particular, separately-filed records 
from the U.S. Naval Hospital, Camp 
LeJuene, North Carolina, dated in 1953, 
and request a search for records from any 
additional facility the veteran 
identified during the development 
afforded above.  If additional records 
are available but have not been released 
for any reason, such as because 
additional or special authorization is 
required, ask NPRC to state what types of 
additional records are available and what 
NPRC would require in order to release 
the records.  If no inpatient or 
psychiatric treatment records are 
located, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

Ask NPRC to provide the veteran's service 
personnel records, including records 
reflecting the veteran's assignments to 
any ship, including for transportation to 
Turkey in 1953.

4.  Based on personnel records obtained 
and any information provided or 
identified by the veteran, compile a list 
of all vessels on which the veteran 
served and the time periods the veteran 
was assigned to each vessel.  Attempt to 
obtain any additional information, such 
as the ship log and/or deck log, of any 
ship the veteran was assigned to during 
or immediately before or after the 
referenced 1953 training exercise.  If 
possible, also request any Marine Corp or 
Navy unit operational reports, situation 
reports, ship logs, daily staff 
journals/duty officer's logs, deck logs, 
or any other routine report collected 
from the NATO training exercise conducted 
in Turkey in 1953. 

5.  The veteran should be afforded the 
opportunity to identify each health care 
provider, VA and non-VA, who or at which 
he was treated for headaches after he 
separated from service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

6.  The veteran should be advised to 
submit or identify alternative evidence 
regarding the onset of observable 
symptoms of a psychiatric disorder, 
including, but not limited to, statements 
from co-workers, friends, or others who 
may have observed relevant symptoms, or 
records such as reports of examinations 
for employment purposes, employment 
medical records, reports of insurance 
examinations, or any other evidence which 
might substantiate the claimant's 
contentions, such as any letters or other 
evidcne of a near-drowning while in 
service.  

7.  Regardless of the veteran's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.

8.  If VA is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

9.  The veteran should be afforded a VA 
psychiatric examination.  The examination 
should be conducted with consideration of 
the criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  The RO 
should specifically inform the examiner 
which stressors, if any,  have been 
verified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the requested development has been 
completed.  In addition, the VBA AMC must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA are completed.

11.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim for 
service connection should be 
readjudicated.  If service connection is 
not granted, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	D. P. HAVELKA 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


